DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed August 1, 2022, amending claims 1, 22 and 26, and adding new claims 40-48 is acknowledged.  Claims 1, 3, 6-7, 9-11, 14-15, 18-20, 22, 26-28, 33-34, and 40-48 are pending.  Claims 15 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim.   The restriction requirement mailed May 26, 2020 is still deemed proper.
Accordingly, claims 1, 3, 6-7, 9-11, 14, 19-20, 22, 26-28, 33-34, and 40-48 are under examination.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.
	

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AlA). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/221,505 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The applications fail to provide support for the claims under examination, since there is no disclosure therein of a guide RNA that hybridizes to the nucleic acid conjugated to the nanoparticle.   The first evidence of support of hybridization between the guide RNA and the nucleic acid conjugated to the nanoparticle is the provisional application 62/245808 ([0092]) filed October 23, 2015.  As such, the effective filing date for claims 1, 3, 6-7, 9-11, 14, 19-20, 22, 26-28, 33-34, and 40-48 is October 23, 2015.


Claim Interpretation
Claim 1 recites a complex containing a) nanoparticle-nucleic acid conjugate, b) a CRISPR system comprised of a Cas9 or Cpf1 polypeptide and a guide RNA, and c) a capsule comprising an endosomal disruptive polymer.  Claim 1 additionally requires the guide RNA to be hybridized to the nucleic acid conjugated to the nanoparticle.   
According to the specification, “conjugated” refers to both covalent and non-covalent, and direct or indirect association with the surface of the nanoparticle ([0098], [00100]).  Therefore, the complex is broadly and reasonably interpreted as including the hybridized nucleic acid and guide RNA directly or indirectly conjugated, covalently or non-covalently, to the surface of the nanoparticle.  Furthermore, the nanoparticle is interpreted as being limited to only those nanoparticles that are cored, and therefore have a “surface” available for conjugation.  Nanoparticles in which specific nucleic acids hybridized to a guide RNA are themselves the core are not encompassed by the claims.  
There is also no limitation as to how the Cas9 or Cpf1 polypeptide is arranged in the complex.  Accordingly, Cas9/Cpf1 could be conjugated to the surface of the nanoparticle, associated with the hybridized or unhybridized portion of the guide RNA, bound to a different conjugated nucleic acid, such as an aptamer, or somehow non-specifically associated with the nanoparticle.  
Finally, a complex comprising “a capsule comprising an endosomal disruptive polymer” is interpreted as requiring the presence of a capsule structure formed by a endosomal disruptive polymer, but not necessarily requiring the capsule to encapsulate the other components of the complex.  Therefore, the endosomal disruptive polymer is not required to the be the outermost layer of the complex.


Claim Rejections - 35 USC § 112(a) – New Matter
Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In instantly rejected claim 48, the new limitation of "the nanoparticle-nucleic acid conjugate further comprises at least a second nucleic acid that is conjugated to the nanoparticle" appears to represent new matter.  No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  Although the Specification provides for the nucleic acid conjugated to nanoparticle to hybridize to a donor DNA ([0105]) or a portion of the guide RNA ([0103]), a thorough search of the Specification found no disclosure of a nanoparticle conjugated to two different species of nucleic acid.  Furthermore, there was no indication that “at least one” or “two or more” different nucleic acids could be conjugated to the nanoparticle.  Finally, all working examples in the Specification appear to only conjugate a single species of nucleic acid to the gold nanoparticles.  Since no basis has been identified, the claim is rejected as introducing new matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-7, 11, 14, 19-20, 22, 26-28, 33-34, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ryou (Ryou et al., Biochemical and Biophysical Research Communications (2010) 398: 542–546), in view of Glucksmann (WO2015048577, published April 2, 2015 and filed September 26, 2014), and Nishimura (Nishimura et al., Cell (2014), 156: 935-949 and Supplemental material).  This is a new rejection necessitated by amendment.

Regarding claims 1 and 3, Ryou teaches a complex comprising (a) gold nanoparticles conjugated to an EGFP oligonucleotide (i.e., a gold nanoparticle-nucleic acid conjugate) (Section 2.1 and 3.1; Figure 1).  Regarding (b)(ii) Ryou teaches shRNA partially annealed (i.e., hybridized) to the oligo that is conjugated to the gold nanoparticle (Section 3.2; Figure 1).  Ryou teaches the shRNA contains an extra sequence in addition to the shRNA hairpin to allow hybridization to the universal EGFP oligo conjugated to the gold nanoparticle (Section 3.2; Figure 1).  Ryou teaches efficient delivery and function of the shRNA using the nucleic-acid conjugated gold nanoparticles (Figure 2).

Although Ryou teaches a complex comprising a nanoparticle-nucleic acid conjugate and an RNA hybridized to the conjugated oligo, Ryou does not teach the RNA is a guide RNA in a CRISPR system.  Ryou also does not teach a polypeptide within the nanoparticle-nucleic acid complex.  Ryou also does not teach a nanoparticle with endosomal disruptive polymer capsule.  

Glucksmann teaches CRISPR components can be delivered using non-viral gold nanoparticles ([0964] and [0662]).   Glucksmann teaches RNAi, antisense oligonucleotides, siRNA, Cas9 and guide RNAs can be payloads ([0686], [0690] and that payloads can be delivered in gold nanoparticles ([0662] and [0964]).  Glucksmann teaches the nanoparticles can be conjugated with positively charged polymers (i.e., polyethylenimine (PEI)) allowing for attachment to the nanoparticle by conjugation or entrapment ([0662]).  This teaching of Glucksmann is interpreted as indicating that PEI can be used for entrapment (i.e., encapsulation) of the payload in nanoparticles.  Glucksmann teaches positively-charged polymers can be used as an "endosome-destabilizing peptides/polymers" (i.e. an endosomal disruptive polymer) to "increase target cell uptake of nanoparticles and liposomes" ([0662], [0665]), wherein such complexes are for the delivery of Cas9 and a guide RNA ([0103]).  Glucksmann teaches the structure of single molecule and double molecule guide RNAs (Figure 1).  Glucksmann teaches that guide RNAs have a double-stranded section and a single stranded targeting section (Figure 1). 

Nishimura teaches a ternary complex of Cas9 bound to its guide RNA and a target sequence (i.e., a nucleic acid) (Figure 1; page 937, ¶3 and 6-7).  Nishimura teaches Cas9 binds the double-stranded portion of the guide RNA and to the DNA:RNA hybrid formed by the single-stranded portion of the guide RNA and the target nucleic acid (Figure 1, page 937, ¶6-7).  Nishimura teaches Cas9 can be expressed in bacteria and purified in vitro (page S1, ¶1).  Nishimura teaches the guide RNA can be in vitro transcribed (page S1, ¶1).  Nishimura teaches a complex between Cas9, guide RNA and the target nucleic acid can form and be purified in vitro (page S1, ¶1).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the gold nanoparticle-nucleic acid conjugate described in Ryou for the delivery of Cas9 and guide RNA taught in Glucksmann and Nishimura and to have additionally included an endosomal disruptive polymer taught in Glucksmann because it would have amounted to a combination of known elements by known means to yield predictable results.  Ryou and Glucksmann are directed to delivery of biotherapeutic RNAs and/or proteins.  Glucksmann teaches gold nanoparticles are suitable for the delivery of siRNA, guide RNAs and Cas9.  Therefore, the prior art recognized gold nanoparticles as suitable for the delivery of both siRNA and guide RNAs, and proteins such as Cas9.  See MPEP §2144.07.  Accordingly, it would have been obvious to use Ryou’s gold nanoparticle-nucleic acid conjugate for delivering Cas9 and guide RNAs.  One skilled in the art would have had a reasonable expectation that gold nanoparticle-nucleic acid conjugate that can hybridize to a shRNA in Ryou could also hybridize to the guide RNA-Cas9 complex because the secondary structure of the shRNA is similar to the secondary structure of the guide RNA taught in Glucksmann and Nishimura, namely a hairpin or duplexed region and single stranded region that can hybridize to another nucleic acid.  One skilled in the art would also have expected that Cas9 could be included in the complex of a hybridized guide RNA to a nucleic acid because Nishimura teaches Cas9 forms a ternary complex with the hybridized guide RNA:target nucleic acid, which is stable enough to be purified and crystalized in vitro.  One skilled in the art would have been motivated to include a capsule comprising an endosomal disruptive polymer because Glucksmann teaches that they promote escape from endosomes, which enhances the function of the nanoparticle cargo.

Regarding claims 6 and 7, Ryou teaches the gold nanoparticles in the AuNP-oligonucleotide conjugates are 13 nm (i.e., in the range of 5 nm to 100 m and in the range of 10 nm to 150 nm) (Section 3.1).  

Regarding claim 9, Glucksmann further teaches wherein the composition comprises the donor template nucleic acid ([0559]).  Glucksmann teaches the donor DNA is used a template for gene editing via homology-directed repair ([0559]).  Glucksmann specifically teaches wherein the Cas9 protein, guide RNA and DNA template nucleic acid are provided in a single composition (see Table V-la and claim 29).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have also included a donor DNA taught in Glucksmann in the complex of claim 1 because it would have amounted to a combination of known elements by known means to yield predictable results.  One would have been motivated to do so to promote HDR editing in cells as taught in Glucksmann.

Regarding claim 11, Glucksmann teaches instant SEQ ID NO: 7, which encodes S. pyogenes Cas9 polypeptide, and which has at least75% amino acid sequence identity to instant SEQ ID NO 5 as illustrated in instant FIG. 6A.  Additionally, Nishimura teaches the amino acid sequence of S. pyogenes Cas9, which has at least 75% amino acid sequence identity to instant SEQ ID NO 5 (Figure S4).

Regarding claim 14, Glucksmann teaches wherein the Cas9 polypeptide comprises a nuclear localization signal ([0544]).

Regarding claims 19, both Glucksmann ([0188]; Figure 1) and Nishimura (Figure 1) teaches a single-molecule guide RNA complexed with Cas9 and a target nucleic acid.

Regarding claim 20, Glucksmann teaches wherein the guide RNA is a double (i.e. dual) molecule guide RNA ([0188]).  Furthermore, Nishimura teaches guide RNAs can also consist of two hybridized non-coding RNAs (i.e., dual molecule) (page 935, ¶2).

Regarding claim 22, the obviousness of a complex comprising a nanoparticle-nucleic acid conjugate, a Cas9 and a guide RNA surrounded by an endosomal disruptive polymer wherein the guide RNA, nucleic acid and Cas9 form a complex is recited above for claim 1.  It would have been obvious to make the complex of claim 1 by contacting the ribonucleoprotein (RNP) comprising Cas9 and the guide RNA as taught in Nishimura with the oligonucleotide-conjugated gold nanoparticle taught in Ryou under conditions where it formed the NP-nucleic acid-RNP complex because it would have amounted to a combination of known elements by known means to yield predictable results.  Nishimura teaches the Cas9-guide RNA RNP was mixed with the target oligonucleotide to form a stable complex.  Thus, one skilled in the art would expect that the RNP would likewise be able to form a complex with the oligonucleotide conjugated to the gold nanoparticle in Ryou because Ryou teaches the oligonucleotide is available to interact with complementary RNAs.  It also would have been obvious to then include and endosomal disruptive polymer in the complex because Glucksmann teaches such polymers are useful for enhancing endosomal escape and cell uptake, including a gold nanoparticle as taught in Ryou.

Regarding claims 26 and 33, the obviousness of a complex comprising a nanoparticle-nucleic acid conjugate, a Cas9 and a guide RNA surrounded by an endosomal disruptive polymer wherein the guide RNA, nucleic acid and Cas9 form a complex is recited above for claim 1.
Nishimura additionally teaches CRISPR-Cas9 has been adapted for facilitating gene editing in eukaryotic cells (page 935, last ¶).
Ryou additionally teaches oligo-conjugated AuNPs with anneals shRNAs were applied to HEK293 and HeLa cells (i.e., contacted a eukaryotic cell) (Sections 2.3 and 3.2; Figure 2).  Ryou also teaches delivery and function of shRNA via oligo-conjugated gold nanoparticles was as efficient as delivery and function of shRNA by standard liposome transfection reagent (Figure 2B; Section 3.2, ¶1).  Ryou teaches gene-specific knockdown using shRNA annealed oligo-conjugated gold nanoparticles (Figure 2D), indicating the complex entered the cell and the shRNA is released from the complex.
Glucksmann further describes the delivery of a payload or editing of a target nucleic acid by the delivery of the Cas9 molecule-gRNA complex to the cell to bind ([0539]) and edit or alter the structure of a target nucleic acid in the cell ([0765]).  Glucksmann further teaches that the vehicle has targeting modifications to increase target cell uptake of nanoparticles and liposomes, the vehicle uses endosome-destabilizing peptides/polymers, and the vehicle undergoes acid-triggered conformational changes to accelerate endosomal escape of the cargo ([0968]) and therefore describes "wherein the complex enters the cell, and wherein the guide RNA and the site­directed DNA modifying polypeptide are released from the complex in the cell".  
It would have been obvious to use the complex of claim 1 to contact eukaryotic cells, release Cas9-guide RNA from the complex and bind a target nucleic acid because Glucksmann and Nishimura teach the normal function of the Cas9-guide RNA system is to bind and/or edit a target nucleic acid.  One skilled in the art would have a reasonable expectation that the Cas9-guide RNA system would be released from the complex because the shRNA annealed to the oligo-NP in Ryou functions to knockdown expression in cells which would require release from the nanoparticle complex.

Regarding claim 27, Glucksmann teaches wherein the delivery to the cell is in vitro ([0765]).  Ryou teaches contacting HEK293 and HeLa cells in culture (i.e., in vitro) (Sections 2.3 and 3.2).

Regarding claims 28 and 34, Glucskmann teaches wherein the delivery to the cell is in vivo ([0765]).

Regarding claims 40-43 above, the limitation wherein the endosomal disruptive polymer is a cationic polymer is addressed above for claims 1, 22, 26 and 33.  To briefly reiterate, Glucksmann teaches positively-charged polymers (i.e., cationic polymers) can be used as an endosome-destabilizing polymer (i.e. an endosomal disruptive polymer) to increase target cell uptake of nanoparticles ([0662], [0665]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryou (Ryou et al., Biochemical and Biophysical Research Communications (2010) 398: 542–546), Glucksmann WO2015048577, published April 2, 2015 and filed September 26, 2014), and Nishimura (Nishimura et al., Cell (2014), 156: 935-949 and Supplemental material), as applied to claim 1 above, and further in view of Wong (Wong et al.,  Nano Res. (2012), 5(9): 585-594).  This is a new rejection necessitated by amendment.

The teachings of Ryou, Glucksmann, and Nishimura are recited above and applied as for claim 1.  Glucksmann additionally teaches wherein the delivery vehicle is a silica nanoparticle or the complex includes a silicate ([0660], [0662]).  
Ryou, Glucksmann, and Nishimura do not teach or suggest nucleic-acid conjugated nanoparticles also including a silicate.
However, Wong teaches oligonucleotide-conjugated gold nanoparticles with a thin silica reinforcement coating (Abstract).  Wong teaches oligo–AuNP conjugates are very useful for therapeutics including gene delivery (page 585, ¶1).  Wong teaches the chemical stability of the conjugate is an important issue and previous attempts of increasing stability were expensive, cumbersome or change the desired properties of the oligo-AuNPs (page 586, ¶1-2).  Instead, Wong teaches monothiol-modified oligo–AuNP conjugates coated with a thin silica layer by (3-mercaptopropyl) trimethoxysilane (MPTMS) treatment is simple, inexpensive, and increases the stability of the oligo-AuNP conjugate (page 586, ¶3).  Wong teaches the method to make the silica-coated oligo-AuNPs includes first absorbing the monothiol-modified oligonucleotide onto the AuNP surface, followed by the ultra-thin silica layer coating (page 587, ¶1), indicating that the oligonucleotide is still conjugated to the AuNP nanoparticle.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have also included a silicate coating taught in Wong in the oligonucleotide-conjugated AuNP of Ryou with the guide RNA and Cas9 of Glucksmann and Nishimura because it would have amounted to a combination of known elements by known means to yield predictable results.  One skilled in the art would have been motivated to do so because Wong teaches adding the silica coating to Oligo-NPs is inexpensive, simple and improves the stability of oligo-NP conjugates.


Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ryou (Ryou et al., Biochemical and Biophysical Research Communications (2010) 398: 542–546), Glucksmann WO2015048577, published April 2, 2015 and filed September 26, 2014), and Nishimura (Nishimura et al., Cell (2014), 156: 935-949 and Supplemental material), as applied to claims 1, 22, 26 and 33 above, and further in view of Miyata (Miyata et al., (2008) Journal of American Chemical Society, 130: 16287-16294).  This is a new rejection necessitated by amendment.

The teachings of Ryou, Glucksmann, and Nishimura are recited above and applied as for claims 1, 22, 26 and 33.  
Ryou, Glucksmann, and Nishimura do not teach pAsp(DET) as an endosomal disruptive polymer.
Miyata describes the use of cationic polymers for transfection of nucleic acids (see abstract). Miyata teaches there is a concern using PEI-based polyplexes due to their toxicity (page 16287, ¶1).  Miyata teaches that polyplexes assembled from PAsp(DET) displayed increase in vitro and in vivo transfection activity with minimal toxicity (abstract).  Miyata teaches that at physiological pH, the PAsp(DET) revealed minimal membrane destabilization but exhibited significant enhancement in the membrane destabilization at the acidic pH mimicking the late endosomal compartment (abstract). Miyata teaches that PAsp(DET) polyplexes, residing in late endosomes or lysosomes, smoothly exit into the cytoplasm for successful transfection without compromising cell viability (abstract).  Miyata teaches that transfection efficiency and toxicity were improved over PEI-based polyplexes (page 16288, ¶2).
It would have been obvious to one of ordinary skill in the art to have coated (i.e. encapsulated) the nanoparticles with pAsp(DET) because it would have merely amounted to a simple substitution of one known cationic polymer for another for the common purpose of delivery of a payload of Cas9 and guide RNA to a target cell to yield predictable results.  One of ordinary skill in the art would have been motivated to have done so for the advantage of facilitating and endosomal escape as described by Glucksmann.  One of ordinary skill in the art would have further been motivated to have utilized pAsp(DET), specifically for the advantage of achieving higher transfection rates with minimal toxicity as described by Miyata.


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Ryou (Ryou et al., Biochemical and Biophysical Research Communications (2010) 398: 542–546), Glucksmann WO2015048577, published April 2, 2015 and filed September 26, 2014), and Nishimura (Nishimura et al., Cell (2014), 156: 935-949 and Supplemental material), as applied to claims 1 and 9 above, and further in view of Muroski (Muroski et al., (2012) Journal of American Chemical Society, 134: 19722-19730).  This is a new rejection necessitated by amendment.

The teachings of Ryou, Glucksmann, and Nishimura are recited above and applied as for claim 1 and 9.  
Ryou additionally teaches a different universal oligonucleotide species, RNA I, conjugated to the gold nanoparticle (Section 3.3).  Ryou teaches the sequence of the oligonucleotide does not affect the ability of the nanoparticle to effectively deliver the hybridized shRNA to cells for efficient knockdown (Section 3.3; Figure 4B).  
Glucksmann also teaches that repair DNA for homology directed repair can be a single-stranded DNA oligonucleotide ([0590]).
Ryou, Glucksmann, and Nishimura do not teach or suggest a gold nanoparticle conjugated to two different nucleic acids.
However, Muroski teaches co-packaging of two different nucleic acid “agents”, an siRNA and double stranded DNA (dsDNA), by conjugating them to the same gold nanoparticle (Figure 1; page 19723, ¶3).  Murkoski teaches only one strand of the dsDNA is conjugated to the gold nanoparticle, while the other strand is annealed to the first strand (Figure 1).  Murkowski teaches co-delivery carrier allows concomitant regulation of gene expression (page 19722, ¶2).  Muroski teaches “[t]he AuNP agent is easily modifiable, and demonstrates potential for downstream application studies where long-term gene expression therapies are needed.” (page 19729, ¶1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have additionally conjugated a second oligonucleotide species taught in Ryou to the nanoparticle-nucleic acid conjugate complexed with Cas9 and guide RNA because it would have essentially amounted to a duplication of parts by known means to yield predictable results.  One skilled in the art would have a reasonable expectation that a second nucleic acid species could be successfully conjugated to the surface of the AuNP nanoparticle because Muroski demonstrates that two different nucleic acid species can be conjugated to the surface of AuNP.  It also would have been obvious to one skilled in the art to conjugate a second nucleic acid that can hybridize to the donor DNA because it would have amounted to a combination of known elements by known means to yield predictable results.  Ryou teaches at least two different nucleic acids can hybridize to the nucleic acid conjugated NPs and Muroski illustrates even large nucleic acid species can be included in gold nanoparticle delivery vehicles.  Thus, one skilled in the art would expect that a donor single-stranded oligonucleotide described in Glucksmann could also hybridize to a nucleic acid conjugated to a gold nanoparticle.  One would have been motivated to do so for the purpose of HDR-mediated gene editing using a donor oligonucleotide by Cas9/guide RNAs as taught in Glucksmann.


Response to Arguments
Applicants argue that 1) Glucksmann does not disclose a gold nanoparticle with the endosomal disruptive polymer as the outer most surface of the nanoparticle complex, and 2) there is no teaching or suggestion in Glucksmann or in the other cited references to rearrange the components in Glucksmann (Remarks, pages 7-8).  This argument has been fully considered but is not persuasive for the following reasons.  
First, it is noted that the features upon which applicant relies (i.e., the polymer taught in Glucksmann is not the outermost layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The complex as claimed does not require that the endosomal disruptive polymer capsule actually encapsulate the other components of the complex.  
Second, Glucksmann’s disclosure of the polymer as “conjugation or entrapment” ([0662] and [0964]) is interpreted as allowing two different orientations, one in which the polymer is the innermost layer for attachment, and one in which the polymer is the outermost layer, which would allow entrapment (i.e., encapsulation).  
Third, Glucksmann’s use of “conjugation” ([0964]) is not interpreted to mean directly or covalently to the nanoparticle.  Applicants own specification indicates that conjugation can be direct, indirect, covalent or non-covalent ([0098], [00100]).  Thus one skilled in the art would read Glucksmann and conclude that a polymer conjugated to the outer surface of a nanoparticle for entrapment would include the polymer as the outer most layer of the nanoparticle-nucleic acid-Cas9 complex.  For these reasons, Glucksmann is interpreted to teach that the polymer can be an outermost layer of a nanoparticle with a payload.  

Applicants argue that the combination of Ryou (2016), Ding and Glucksmann would not arrive at the claimed complex (Remarks, page 9, ¶2).  This argument has been fully considered but is moot in light of the rejection of the amended claims over Ryou (2010) in view of Glucksmann and Nishimura.  

Applicants argue that if the disclosure of Glucksmann is followed, the endosomal disrupting polymers described by Ma and Miyata, PEI and PAsp(DET), would be the innermost layer and not encapsulate the complex (Remarks, page 9, ¶3-4).  This argument has been fully considered, but is not persuasive for the reasons described above in paragraph 28. 

Applicants argue that Ryou (2016), Ding, Ma and Miyata are directed to either delivering protein or nucleic acids, but that none of the them are directed to delivering both protein and nucleic acids (Remarks, page 9, ¶5).  Applicants also argue that Glucksmann, Ryou (2016), Ding, Ma and Miyata fail to teach conjugating a nucleic acid to a nanoparticle specifically for the purpose of hybridizing to a CRISPR guide RNA as required in the currently amended claims (Remarks, page 10, ¶2-3).  These arguments have been fully considered but moot in light of the current rejections over Ryou (2010) in view of Glucksmann and Nishimura.  To the extent that the argument could be applied to the current rejection, the argument is not persuasive.  Ryou teaches delivering a hybridized inhibitory RNA via nucleic acid-conjugated gold nanoparticle.  Because the art recognized nanoparticles for being useful for delivering noncoding RNAs like RNAi, siRNA and guide RNAs, as well as for delivering Cas9 proteins, one skilled in the art would have been motivated to apply the teachings of Ryou (2010) for the purposes of delivering CRISPR-Cas9 components.  Given the detailed analysis of the stability and structure of Cas9-guideRNA-target DNA ternary complex in Nishimura, one skilled in the art would have a reasonable expectation that the Cas9 protein could be delivered bound to a hybridized target and guide RNA, as explained in the current rejection above.  It is noted that Applicants have not disclosed a working example of the guide RNA hybridized to the nanoparticle-nucleic acid conjugate for the purposes of delivering CRISPR-Cas9 for gene editing or regulation.  If applicants believe the combination of the nanoparticle-nucleic acid conjugate in Ryou (2010) and Nishimura’s Cas9-guideRNA-target DNA ternary complex would not form the claimed complex and/or be taken up by cells for gene editing, Applicants should clarify how their own claimed invention forms. 

Applicants argue that Ryou (2016) teaches nanoparticle-aptamer conjugates for the delivery of proteins and not that any nucleic acid can be conjugated to nanoparticles (Remarks, page 10, ¶3).  This argument has been fully considered but is moot in light of the current rejection over Ryou (2010).  However, the argument is also not persuasive because it is well established in the prior art that the sequence, type, and length of the nucleic acid is not a determinant in the ability of the nucleic acid to be conjugated to gold nanoparticles (See Ryou (2010), Ma, Ding, Muroski and references therein).  Since Ryou (2016) teaches a protein with a nucleic acid-binding portion can be delivered to a cell by binding to its cognate nucleic acid conjugated to a nanoparticle, it is reasonable to expect that other proteins that bind nucleic acids could be delivered by conjugating their cognate DNA/RNA sequence to a nanoparticle.

Applicant argues that the nucleic acid as instantly claimed could not be used to recruit or bind Cas9 to the nanoparticles (Remarks, page 10, ¶4-6).  This argument has been fully considered, but is not persuasive.  First, this argument is confusing because if Cas9 is not recruited by the nucleic acid conjugated to the nanoparticle, then it is not clear then how Cas9 is retained within the nanoparticle.  In the drawing on page 8 of the Remarks, provided by the Applicants, it appears that Cas9 is recruited to the nanoparticle indirectly by the nucleic acid conjugated to the nanoparticle via the guide RNA.  Second, the claims do not limit how Cas9 is arranged in the complex, as addressed above in the “Claim Interpretation” section.  Thus, Cas9 could be conjugated directly to the nanoparticle or bound to an additional conjugated-DNA-aptamer as described in Ryou (2016).  It is noted that the drawing on page 8 of the Remarks is not part of the original disclosure of Applicants.  Additionally, the drawing appears to illustrate Cas9 bound to the guide RNA at a separate sequence than the sequence that is hybridized to the nucleic acid.  This drawing is not an accurate drawing of at least arrangement of the claimed complex because Nishimura clearly teaches Cas9 forms a ternary complex with the guide RNA and a target nucleic acid hybridized to the guide RNA.  In light of the teachings in Nishimura, a nanoparticle-nucleic acid conjugate that hybridizes to a guide RNA would be expected to recruit Cas9, since the entire purpose of the guide RNA is to recruit Cas9 to a target nucleic acid that it hybridizes with.

Finally, Applicants argue that because Ding is directed to delivery of siRNA, which is involved in gene regulation, a person of ordinary skill in the art would not be motivated to apply the teachings to the delivery of guide RNA-Cas9 complexes disclosed in Glucksmann because Glucksmann does not indicate a desired for target gene regulation (Remarks, ¶ spanning pages 10-11).  This argument has been fully considered but is moot in light of the current rejections over Ryou (2010) in view of Glucksmann and Nishimura.  To the extent that the argument could be applied to the current rejection, the argument is not persuasive. MPEP 2144.07 teaches it is prima facie obvious to use a known material that the art identifies as being suitable for its intended use.  Glucksmann expressly teaches that gold nanoparticles are useful for delivering payloads like RNAi and siRNA (i.e. gene regulating non-coding RNAs), guide RNAs, and Cas9 proteins.  Therefore the art recognized gold nanoparticles useful for both the delivery of siRNA and CRISPR-Cas components, and it would have been obvious to adapt siRNA nanoparticle delivery methods for the delivery of CRISPR-Cas components.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner/Quality Assurance Specialist, Technology Center 1600